Per Curiam : It is very evident from the testimony in this record, that the house appellee engaged to build and finish in fao simile with the house Ho. 1138, on Michigan Avenue, was not so built and finished, but was defective in several particulars, such as the absence of a strainer in the bath room, absence of mouth-pieces to the speaking tubes, all which would cost money, and which appellee was to furnish under the contract. It is also proved that the trap door in the roof was not finished, thereby causing leaking. This was also a fair claim on the part of appellant, by way of recoupment or set off. These items, or the value thereof, should have been allowed appellant, as the attention of the jury was called to them by the second instruction asked by appellant, which the court refused to give, but should have given. For these reasons, the judgment must be reversed and the cause remanded. Judgment reversed.